Citation Nr: 1641916	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-00 024A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The record reflects that the Veteran failed to appear for a requested Board hearing scheduled in July 2012; therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In an October 2013 decision, the Board granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder, and remanded the claim of entitlement to service connection for residuals of a TBI for further development.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

VA treatment records associated with the claims file refer to reports of MRIs conducted in June 2005 and September 2006.  Only scant VA treatment records dated prior to November 2006 have been associated with the claims file, and these records do not include the MRI reports.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In a November 2013 VA examination report, the VA examiner noted that the Veteran had had occasional headaches in recent years.  The examiner opined that there was no evidence to link the Veteran's current headaches and sleep issues to his active service, to include as a result of any TBI during service.  In providing this opinion, however, the examiner largely relied on an absence of evidence of headaches and any sleep issues in the Veteran's STRs.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, as noted, the Veteran's VA treatment records refer to a June 2005 MRI report and this report apparently indicated that an area of frontal cortical injury was present and that the Veteran denied recent trauma.  The VA examination reports of record have not addressed the MRI findings.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's VA treatment records dated prior to November 2006, to specifically include June 2005 and September 2006 MRI reports from the Salt Lake City VA Medical Center.

2.  Then, ask the VA examiner that conducted the November 2013 VA examination to again review the claims file, to specifically include any additional evidence obtained (e.g., June 2005 and September 2006 MRI reports), and to address the following:

A)  Considering the Veteran's lay reports with respect to the development of his headaches and sleep issues, provide a new opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches and/or sleep issues had their clinical onset during his active service or as a result of an in-service disease, event, or injury, to specifically include the August 1962 head injury.  

B)  In providing the requested opinion, please comment specifically on the significance of the June 2005 MRI findings that indicated an area of frontal cortical injury and the potential relationship of any such findings to the Veteran's August 1962 head injury and to his current headaches or sleep issues.

If the examiner is not available, ask another equally qualified examiner to review the entire record and provide the requested opinions.  

The examiner should provide reasons for all opinions, addressing the medical evidence and the Veteran's lay reports.  If further examination is recommended, this should be arranged.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

